Citation Nr: 0336027	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  01-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include consideration as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On September 3, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

	1.  Obtain the veteran's medical 
records from the VA Medical Center 
(VAMC) in Biloxi, Mississippi, for 
treatment of any gastrointestinal 
disorders for the period from March 
2001 to the present.  Request inpatient 
and outpatient treatment records.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a gastrointestinal 
examination to determine whether the 
veteran's gastrointestinal signs and 
symptoms can be attributed to a diagnosed 
gastrointestinal disorder.  Send the 
claims folder to the examiner for review.  
The examiner must answer the following 
questions:

a.  List all diagnosed conditions of the 
veteran's gastrointestinal system.  

b.  Are any of the diagnosed 
gastrointestinal disorders diagnosed in 
question (a) related to the veteran's 
period of service from November 1990 to 
May 1991?  

c.  List all signs, symptoms, abnormal 
physical findings, and abnormal 
laboratory test results associated with 
the veteran's gastrointestinal system.  

d.  Which signs, symptoms, abnormal 
physical findings, and abnormal 
laboratory test results of the veteran's 
gastrointestinal system are associated 
with diagnosed conditions identified in 
paragraph (a)?  

e.  If all signs, symptoms, abnormal 
physical findings, and abnormal 
laboratory test results are associated 
with a diagnosed condition, additional 
specialist examinations for diagnostic 
purposes are not needed.  

f.  If there are signs, symptoms, 
abnormal physical findings, or abnormal 
laboratory test results that have not 
been determined to be part of a known 
clinical diagnosis, further specialist 
examinations should be arranged.  Should 
a specialist opinion be needed, the 
specialist(s) should be provided with all 
examination reports and test results.  

g.  The specialist(s) should be informed 
of which signs, symptoms, abnormal 
physical findings, and abnormal 
laboratory test results have not been 
attributed to a known clinical diagnosis.  
The specialist(s) should specify which of 
these signs, symptoms, abnormal physical 
findings, and abnormal laboratory test 
results, if any, cannot be attributed to 
a known clinical diagnosis.  

h.  The specialist(s) should state when 
all signs, symptoms, abnormal physical 
findings, and abnormal laboratory test 
results regarding the gastrointestinal 
system which are not attributable to a 
known diagnosis initially manifested 
themselves and whether they are to be 
regarded as "chronic" (i. e., having 
existed for six months or more or having 
exhibited intermittent episodes of 
improvement and worsening over a six 
month period, as measured from the 
earliest date on which the signs or 
symptoms first became manifest).  

i.  After the specialists' examinations 
have been completed, and all laboratory 
test results received, the examiner 
should prepare a final report providing a 
list of diagnosed conditions.  The 
examiner should identify all signs, 
symptoms, abnormal physical findings, and 
abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis.  The examiner should reconcile 
all differences among the examiners.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


